Citation Nr: 0216509	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-22 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation for deformity, post right 
index finger infection with osteomyelitis and tissue loss, 
pursuant to 38 U.S.C.A. § 1151. 

2.  Entitlement to compensation for arm scars due to 
intravenous insertions pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the course of the current appeal, the veteran has 
specifically withdrawn the issue of entitlement to service 
connection for paranoid schizophrenia which was previously 
part of the current appeal.


REMAND

The veteran initially requested a hearing before a Member of 
the Board.  As noted in documents of record, there was 
apparently concern by his representative and RO personnel 
that he was unaware of the costs involved.  After being made 
aware of that factor, a memorandum was entered into the file 
to the effect that the veteran would be unable to afford to 
attend a hearing in Washington.  However, it is unclear 
whether he was thereafter informed as to his other options 
for presenting testimony at a personal hearing.

Accordingly, the case is remanded for the following:

The RO should provide the veteran with 
all of his options with regard a personal 
hearing, and a hearing should be 
thereafter be scheduled accordingly.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


